


110 HRES 1095 EH: Recognizing and honoring the 40th

U.S. House of Representatives
2008-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1095
		In the House of Representatives, U.
		  S.,
		
			April 15, 2008
		
		RESOLUTION
		Recognizing and honoring the 40th
		  anniversary of congressional passage of title VIII of the Civil Rights Act of
		  1968 (the Fair Housing Act) and the 20th anniversary of the Fair Housing
		  Amendments Act of 1988.
	
	
		Whereas April 11, 2008, marks the 40th anniversary of
			 congressional passage of the Fair Housing Act;
		Whereas September 13, 2008, marks the 20th anniversary of
			 congressional passage of the Fair Housing Amendments Act of 1988;
		Whereas the Chicago Freedom Movement, led by the Reverend
			 Doctor Martin Luther King, Jr., expanded the fight for civil rights from the
			 South to the North, raised the national consciousness about housing
			 discrimination, and shaped the debate that led to the landmark fair housing
			 legislation, the Fair Housing Act;
		Whereas the National Advisory Commission on Civil
			 Disorders, appointed by President Lyndon B. Johnson and commonly known as the
			 Kerner Commission, found in 1968 that [o]ur nation is moving toward two
			 societies, one black and one white—separate and unequal;
		Whereas Congress passed the Fair Housing Act as part of
			 the Civil Rights Act of 1968, and President Lyndon B. Johnson signed the Act
			 into law on April 11, 1968, one week after the assassination of the Reverend
			 Doctor Martin Luther King, Jr.;
		Whereas the Fair Housing Act prohibits discrimination in
			 housing and housing-related transactions on the basis of race, color, national
			 origin, and religion;
		Whereas in section 808 of the Housing and Community
			 Development Act of 1974, Congress amended the Fair Housing Act to include
			 protection on the basis of sex;
		Whereas the Fair Housing Amendments Act of 1988, passed by
			 overwhelming margins in Congress, included protection on the basis of familial
			 status and disability, created an important enforcement mechanism, and expanded
			 the definition of discriminatory housing practices to include
			 interference and intimidation, requiring the Department of Housing and Urban
			 Development to issue regulations to implement and interpret the Fair Housing
			 Act and report annually to Congress on the nature and extent of housing
			 discrimination;
		Whereas the intent of Congress in passing the Fair Housing
			 Act was broad and inclusive, to advance equal opportunity in housing and
			 achieve racial integration for the benefit of all people in the United
			 States;
		Whereas housing integration affects educational
			 attainment, employment opportunities, access to health care, and home
			 equity;
		Whereas the majority of Americans support neighborhood
			 integration, and numerous studies have shown the universal benefits of
			 residential integration;
		Whereas more than 4,000,000 violations of fair housing
			 laws still occur each year against people of all protected classes, and testing
			 of the enforcement of fair housing laws continues to uncover a high rate of
			 discrimination in the rental, sales, mortgage lending, and insurance
			 markets;
		Whereas less than 1 percent of violations of fair housing
			 laws are reported each year;
		Whereas fair housing centers funded by Fair Housing
			 Initiatives Program (FHIP) are the frontline in the effort to resolve housing
			 discrimination;
		Whereas in 2006, approximately 27,000 housing
			 discrimination complaints were filed, of which 18,000 complaints were resolved
			 by fair housing centers;
		Whereas the Fair Housing Assistance Program (FHAP) funds
			 fair housing grants annually on a non-competitive basis to State and local fair
			 housing enforcement agencies which are used for complaint processing,
			 administrative costs, special enforcement efforts, training and other projects
			 designed to enhance the agency’s administration and enforcement of its fair
			 housing law;
		Whereas fair housing education and enforcement play a
			 pivotal role in increasing housing choice and minority homeownership and
			 combating predatory lending; and
		Whereas the Fair Housing Act is an essential component of
			 our Nation’s civil rights legislation: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes and
			 honors the 40th anniversary of the enactment of the Fair Housing Act (42 U.S.C.
			 3601 et seq.) and the 20th anniversary of the enactment of the Fair Housing
			 Amendments Act of 1988 (Public Law 100–430; 102 Stat. 1619);
			(2)supports
			 activities to recognize and celebrate the important historical milestones
			 represented by the anniversaries of the enactment of the Fair Housing Act and
			 the enactment of the Fair Housing Amendments Act of 1988; and
			(3)encourages all
			 people and levels of government to rededicate themselves to the enforcement and
			 the ideals of fair housing laws.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
